Citation Nr: 0208683	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  95-33 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of right 
knee injury, currently evaluated as 20 percent disabling for 
the periods: prior to February 1, 1995; from August 1, 1995 
to September 1996; and from November 1, 1996.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to May 
1992.  

This appeal arises from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied an increased rating 
for residuals of an injury to the right knee.  

VA examination in June 1998 also revealed an area of 
hypalgesia and hypesthesia in the area of the right knee.  
This raises a question as to whether the sensory deficits are 
secondary to the veteran's knee disability.  The Board has 
determined the facts raise an inferred issue of service 
connection for hypalgesia and hypesthesia in the area of the 
right knee, as secondary to service-connected right knee 
disorder.  See Akles v. Derwinski, 1 Vet. App. 118 (1991).  
The issue has not been developed or certified for appellate 
review.  As the issue is not inextricably intertwined with 
the rating for the right knee it is referred to the RO for 
appropriate action.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991); Esteban v. Brown, 6 Vet. App. 259 (1994).  


FINDINGS OF FACT

1.  The veteran's fracture of the lateral femoral condyle in 
service has not resulted in malunion of the femur.  

2.  The veteran's residuals of an injury to the right knee in 
service have not produced lateral instability or recurrent 
subluxation of the knee.  

3.  The right knee demonstrates zero degrees of extension.  

4.  Flexion of the right knee produces pain caused by the 
scarring of the frontal aspect of the knee which does not 
glide or stretch during flexion.  



CONCLUSION OF LAW

The criteria for a 30 percent rating for residuals of injury 
to the right knee have been met.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.59, 
4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters.  During the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA) became effective.  
This liberalizing legislation is applicable to the 
appellant's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The Board is satisfied that all relevant facts have been 
properly developed, and all of the duty to notify and assist 
provisions have been met by the Statement and Supplemental 
Statements of the Case and letters issued by the RO.  There 
is no indication of any additional relevant evidence that has 
not been obtained.  No further assistance to the veteran is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A § 5103A.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Factual Background.  While in service in September 1990 the 
veteran was injured in a motor vehicle accident.  He 
sustained an open fracture of the right patella with 
disruption of the patellar tendon and a chondral fracture of 
the lateral femoral condyle.  He underwent a surgical repair 
of the patella tendon and debridement of multiple small 
fragments including the inferior pole of the patella.  A 
March 1991 Medical Evaluation report reveals the veteran was 
discharged from the hospital after achieving 90 degrees of 
motion.  The veteran continued to complain of constant right 
knee pain.  A physical examination revealed range of motion 
of full extension and 105 degrees of flexion.  Lachman's and 
McMurray's testing was negative.  The medial and collateral 
ligaments were stable.  The Medical Board recommended the 
veteran be separated from the service .  In their opinion he 
was unable to run, stand more than 30 minutes, do repetitive 
knee bends, jump or crawl due to his knee injuries.  They 
noted he was only six months post injury and additional time 
was needed before he reached the maximum medical improvement.  

The veteran was separated from the service in May 1992.  He 
submitted his claim for service connection for the injuries 
to the right knee in June 1992.  In July 1992 the RO granted 
service connection for residuals of an open fracture of the 
right patella and lateral femoral condyle with disruption of 
the patellar tendon.  A 20 percent rating was assigned based 
on 38 C.F.R. § 4.71a, Diagnostic Code 5255 for evaluating 
impairment of the femur.  

A VA examination was conducted in August 1992.  It revealed a 
well healed, nontender, horizontal irregular scar of 19 
centimeters over the right anterior knee.  There was full 
range of motion of the knee with slight crepitance.  He had 
slight tenderness at the jointlines which was more pronounced 
medially.  He squatted with difficulty.  X-rays revealed the 
patella was lying low in relation to the distal femur with 
its inferior margin slightly irregular showing some cortical 
thickening and some new bone formation.  The articular 
surfaces and the joint space of the knee, itself, appeared 
unremarkable.  

An October 1992 rating action of the RO continued the 20 
percent rating for impairment of the right knee.  

A VA examination was performed in June 1993.  The veteran 
complained of increasing pain.  The knee was painful to 
manipulation.  It hurt with prolonged walking, standing or 
climbing.  He took medication for the pain.  Examination of 
the knee revealed it was painful to manipulation and tender 
to palpation.  The surgical scar was not tender.  The knee 
flexed to 100 degrees and extended to zero.  The knee was 
stable.  A March 1993 VA X-ray revealed narrowing of the 
patellofemoral compartment and deformity of the patella.  

In November 1994 the veteran filed a claim for an increased 
rating for his right knee.  He requested an increased rating 
to 30 percent.  He stated he had been treated at the Little 
Rock VA Medical Center.  

The veteran submitted a Statement in Support of Claim in 
March 1995.  He indicated he had surgery on his right knee in 
February 1995.  He had also applied for a temporary total 
rating.  

The RO obtained the veteran's VA hospital records dated in 
February 1995.  They revealed a right knee arthroscopy with 
lateral release and Ferguson osteotomy had been performed in 
an effort to relieve the veteran's right knee pain.  It was 
noted the veteran's work capacity was significantly limited 
by his knee disability.  

The RO in March 1995 granted a temporary total evaluation for 
the period from February 1, 1995 to May 1, 1995.  The RO 
continued to deny an increased rating for the right knee 
impairment.  

A VA examination of the right knee was conducted in March 
1995.  The veteran walked with a cane in the left hand and 
with a limp on the right.  The right knee was covered with an 
Ace bandage.  There was no swelling, redness or effusion of 
the right knee.  He had range of motion of the right knee 
from zero to 95 degrees.  There was muscle atrophy of the 
right quadriceps.  It was one half inch smaller than the 
left.  Lachman's test was negative.  His medial and 
collateral ligaments were intact.  He was nontender to stress 
in the anterior and posterior cruciate ligaments.  X-rays 
demonstrated osteoporosis of the patella, particularly and to 
a minimal extent in the proximal tibia and distal femur.  In 
the opinion of the VA physician the veteran had grade III 
chondromalacia of the medial facet of the patella which was 
causing patellofemoral arthritis and pain.  His 
chondromalacia and degenerative joint disease in the 
patellofemoral articulation was directly related to his 
injuries in service.

In June 1995 the RO continued to deny an increased rating for 
the veteran's right knee disability.  The RO based the denial 
on the absence of recurrent subluxation or lateral 
instability, ankylosis, or sufficient loss of range of motion 
to warrant a higher rating.  

The veteran requested that his temporary total rating based 
on a period of convalescent be extended in June 1995.  He 
also filed a notice of disagreement with the denial of an 
increased rating for his right knee disorder.  The RO issued 
the veteran a statement of the case including the criteria of 
evaluating impairment of the knee.  The veteran submitted his 
substantive appeal in October 1995.  The veteran requested a 
hearing.  He indicated his knee was extremely painful in 
"flexibility" and swelled after standing for any length of 
time.  It hindered his employment as a barber.  

In December 1995 the RO extended the temporary total rating 
to August 1, 1995.  

The veteran submitted a Statement in Support of Claim in May 
1996.  He wrote that he was having extreme pain and 
difficulty with my knee.  He was experiencing constant severe 
pain in the knee area and sharp needle sticking pain in the 
shin area.  He could only keep the knee in the same position 
for a maximum of three to five minutes.  He also indicated 
additional surgery was planned in June of 1996.  

The additional surgery was performed in September 1996.  A VA 
operative summary dated in September 1996 reveals the veteran 
had hardware removal from the right tibia.  It was performed 
because the veteran had developed pain in the region of his 
screws.  

In October 1996 the RO granted a temporary total rating for a 
period of convalescence from September 1996 to November 1996.  

A July 1997 letter to the veteran informed him a hearing was 
scheduled in connection with his claim.  A notation on the 
copy of the letter in the claims folder indicates the veteran 
failed to appear.  

The Board remanded the veteran's claim in April 1998.  The 
purpose of the remand was to have the veteran's right knee 
examined.  In the remand the Board noted the veteran had 
surgery on the right knee in September 1996 and there was no 
post September 1996 examination of the right knee.  

In compliance with the remand the RO sent the veteran a 
letter in May 1998 asking for the veteran to identify any 
records of treatment for his right knee since September 1996.  

As required in the remand the RO arranged for the veteran to 
be examined in June 1998.  The veteran complained of right 
knee pain.  He ranked his postoperative pain at 10 and stated 
on a daily basis his pain was a 5-6.  He had difficulty 
climbing stairs because of the collapsibility of the knee.  
He was unable to leave the knee in one position more than 10 
minutes.  He had to move it to relieve his pain.  Walking was 
painful.  He could walk approximately one quarter of a mile.  
He could only tolerate standing for 20 minutes.  Occasionally 
it swelled.  It became so tight he was unable to bend the 
knee.  Any form of exercise caused pain and swelling within 
the right knee joint.  Examination revealed the veteran stood 
in a genu valgum position.  There were multiple areas of 
scarring on the right knee.  The major scarring was in the 
central area of the distal patella.  In the stellate portion 
was a six by three quarter inch horizontal scar that went 
from the medial to the lateral.  There was also an eight inch 
scar vertically running along the crest of the tibia and 
upwards.  Lateral to this scar he had an area of hypalgesia 
and hypesthesia measuring nine inches in length by four and 
one half inches in width starting at the lateral joint line 
and extending distally.  

Range of motion of the right knee was from 0-80 degrees.  The 
anterior cruciate had a soft end point on testing as compared 
with the other side.  The medial and lateral collateral 
structures were stable.  Torsional testing caused 
retropatellar pain.  To inspection the vastus medialis 
component of the quadriceps was smaller on the right than on 
the left.  Circumferential measurements of the thighs 
revealed the right was one half inch smaller than the left.  
Multiple films of the right knee revealed retropatellar 
degenerative changes.  The distal aspect of the patella was 
irregular and showed bone regeneration that extended to the 
previous line of resection.  Some degenerative changes were 
beginning to appear along the rim of the medial joint 
compartment and within the lateral joint compartment.  The 
anterior tibial spine area and tibial crest distal to this 
showed signs of elevation which accounted for the clinical 
enlargement of the anterior tibial tubercle area.  

The examiner noted there were advancing changes in the 
patellofemoral joint space out of proportion to the changes 
that were slowly developing in the other compartments.  The 
VA examiner stated the limitation of motion described above 
and the veteran's description of his pain were felt to be 
accurate.  The pain and restriction of motion were secondary 
to the scarring in the frontal aspect of the knee, which did 
not glide or stretch during efforts of flexion.  

The RO issued the veteran a supplemental statement of the 
case in October 1998.  The RO granted a total rating based on 
individual unemployability effective October 1998 in a June 
1999 rating decision.  

The Board remanded the claim again in August 2000 to 
determine if the veteran had any medical treatment since 
September 1996.  The RO sent the veteran a letter in November 
2000 asking him to provide the names and addressed of any 
health care providers who had treated him since September 
1996.  The RO contacted the veteran by telephone in August 
2001 to request he inform the RO of any treatment records.  

A letter to the veteran from the RO in September 2001 
informed him of the provisions of the VCAA.  

A VA examination was performed in October 2001.  The veteran 
walked with a slight limp.  The veteran had multiple scars of 
the knee.  There were all healed.  He had tenderness on 
flexion.  He could flex the knee to 80 degrees.  He could 
extend the knee to zero.  Lachman's and McMurray's were 
negative.  The collateral and cruciate ligaments were intact.  
An October 2001 VA note indicated the veteran exhibited pain 
when the knee was flexed.  He had pain in the joint line and 
over the patella.  

In November 2001 the RO continued the 20 percent rating for 
the right knee.  They changed the evaluation from a 20 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
for impairment of the knee to a 10 percent rating under that 
Diagnostic Code and a 10 percent rating for limitation of 
flexion of the leg.  

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent rating is 
warranted when such impairment is moderate.  A 30 percent 
evaluation will be assigned when the impairment is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).  

The Schedule for Rating Disabilities provides a 20 percent 
rating for impairment of the femur when there is malunion of 
the femur with moderate knee or hip disability.  A 30 percent 
rating for malunion requires marked knee or hip disability.  
A 60 percent evaluation is provided for a fracture of the 
surgical neck with a false joint or for nonunion, without 
loose motion, where weight bearing is preserved with a brace.  
38 C.F.R. Part 4, Diagnostic Code 5255 (2001).  

Arthritis due to trauma substantiated by X-ray findings is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion rate as 
below: With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations a 20 percent evaluation is 
assigned.  With X-rays evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups a 10 percent 
evaluation is assigned.  38 C.F.R. § 4.71, Diagnostic Code 
5003.  The definition of major and minor joints is set out in 
38 C.F.R. § 4.45 (2001).  

Limitation of flexion of the leg to 60 degrees is assigned a 
noncompensable rating.  Limitation of flexion of the leg to 
45 degrees is rated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2000).  Limitation of 
extension of the leg to 5 degrees is assigned a 
noncompensable rating.  Limitation of extension to 10 degrees 
is rated as 10 percent disabling.  Extension limited to 15 
degrees is rated as 20 percent disabling.  Extension limited 
to 20 degrees is rated as 30 percent disabling.  Extension 
limited to 30 degrees is rated as 40 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).  

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  When the knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  The General Counsel in VAOGCPREC 9-98 held 
that a separate rating for arthritis could also be based on 
X-ray findings and painful motion under 38 C.F.R. § 4.59.  
See also Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 
1997).  Where additional disability is shown, a veteran rated 
under 5257 can also be compensated under 5003 and vice versa.  

Analysis.  The veteran's residuals of a right knee injury in 
service have been rated based on several different diagnostic 
codes.  The United States Court of Appeals for Veterans 
Claims (Court) has instructed the Board to explain in its 
decisions the diagnostic code under which the claim is 
evaluated, and, most importantly, explain any 
inconsistencies, apparent or real, that result when the Board 
cites a code different from that used by the VA at other 
times in the history of the adjudication of the claim, 
including codes used by the agency of original jurisdiction 
or cited in the Statement of the Case.  Shifting diagnostic 
codes throughout the adjudication process, while perhaps 
harmless with regard to the decision reached, may create 
confusion as to the standards and criteria employed in 
evaluating the claim.  Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  See Suttman v. Brown, 5 Vet. App. 127, 
133 (1993) (if two or more diagnostic codes are potentially 
applicable, the Board must provide the reasons and bases for 
selecting a particular diagnostic code).  

The RO originally rated the veteran's right knee disorder 
based on impairment of the femur.  Although the veteran 
suffered fractures of the patella and lateral femoral condyle 
there is no evidence of malunion of the femur.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5255.  For that reason the Board has 
concluded it is not the appropriate Diagnostic Code under 
which to rate his right knee disability.  

Subsequently the RO rated the veteran's right knee based on 
lateral instability and recurrent subluxation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  There is no evidence in the 
medical records which indicates there is any instability of 
the knee.  Even in service in March 1991 the medial and 
collateral ligaments were noted to be stable.  In June 1993, 
March 1995 and October 2001 testing revealed the knee was 
stable.  In 1998 VA examination again noted the medial and 
lateral collateral structures were stable.  The most recent 
examination by VA in October 2001 found the collateral and 
cruciate ligaments intact and Lachman's and McMurray's were 
negative.  Although the veteran has indicated the knee 
collapses there is no testing which has indicated any 
instability of the knee.  Diagnostic Code 5257 is not the 
appropriate criteria for rating the veteran's knee disorder.  

As the VA examiner stated in June 1998 multiple films have 
revealed retropatellar degenerative changes.  There are also 
degenerative changes in the medial joint compartment and 
within the lateral joint compartment.  Based on those 
findings on X-ray examination the Board has determined that 
the appropriate Diagnostic Code for rating the veteran's knee 
disability is the diagnostic code for rating traumatic 
arthritis.  

As is noted above traumatic arthritis is rated as 
degenerative arthritis which is evaluated based on limitation 
of motion of the joint affected.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5010, 5260, 5261.  Range of motion of 
the leg is measured in extension and in flexion.  
Consistently the veteran has demonstrated the leg extends to 
0 degrees.  There is no compensable limitation of motion of 
the knee in extension.  There is no indication of pain with 
extension of the knee.  A compensable rating based on 
limitation of extension is not warranted.  

In August 1992 the veteran had full range of motion of the 
knee with slight crepitance.  Since that date examinations 
have revealed increasing limitation of flexion of the knee.  
In June 1993 he could only flex the knee to 100 degrees on VA 
examination.  In February 1995 the veteran had knee surgery 
in an effort to relieve knee pain.  A VA examination in March 
1995 revealed flexion of 95 degrees.  In September 1996 the 
veteran again had surgery to relieve knee pain.  VA 
examination in June 1998 demonstrated flexion of the knee was 
limited to 80 degrees.  The veteran reported that any form of 
exercise caused pain and swelling.  Occasionally when it 
swelled it became so tight he could not bend the knee.  The 
October 2001 examination specifically noted tenderness on 
flexion.  Another note stated the veteran exhibited pain with 
flexion.  In October 2001 VA examination revealed only 80 
degrees of flexion of the knee.  

The Court has held that consideration should be given to 
functional loss due to pain as provided in 38 C.F.R. § 4.40.  
The Court noted that 38 C.F.R. § 4.40 required that a finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); 
Johnston v. Brown, 10 Vet. App. 80 (1997).  
In DeLuca v. Brown, 8 Vet. App. 202 (1995) the Court held 
that diagnostic codes based solely on range of motion do not 
subsume 38 C.F.R. § 4.40 or 4.45.  They ruled that 38 C.F.R. 
§ 4.14 which forbids pyramiding does not forbid consideration 
of higher ratings based on a greater limitation of motion due 
to pain on use including during flare-ups.  The Court ordered 
the Board to apply the provisions of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint in increased ratings cases.  

The veteran has demonstrated the knee can be flexed to 80 
degrees.  Limitation of flexion to 45 degrees is required for 
a compensable rating base on limitation of motion of the leg.  
Functional loss due to pain can also limit range of motion.  
See 38 C.F.R. § 4.40 (2001); DeLuca, 8 Vet. App. at 205; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); see also 
38 C.F.R. §§ 4.45, 4.59  In Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1991) the Court noted that Section 4.40 
recognizes that "functional loss" may be caused by pain "on 
use" or a "limitation of flexion" and that functional loss 
caused by either factor should be compensated at the same 
rate.  Hence, under the regulations, the functional loss due 
to pain is to be rated at the same level as the functional 
loss where flexion is impeded.  See Lichtenfels v. Derwinski, 
1 Vet. App. 484 (1991).  The VA examination in October 2001 
clearly demonstrated the knee was painful with flexion.  The 
veteran also indicated that on occasion the knee would swell 
and he was unable to bend the knee.  In June 1998 the VA 
examiner specially stated the veteran's complaints of pain 
were felt to be accurate.  He also explained that the 
limitation of motion was due to the scarring in the knee 
which caused the knee to be unable to glide or stretch.  The 
evidence indicates pain with flexion which is pain throughout 
the range of flexion.  The Board has concluded the veteran's 
limitation of flexion of the knee due to pain is commensurate 
with limitation of flexion to 15 degrees which is the maximum 
schedular rating for limitation of flexion of the leg.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  An increased 
evaluation to 30 percent for limitation of flexion of the leg 
is warranted prior to February 1, 1995, from August 1, 1995 
to September 1996, and from November 1, 1996.  

The Board also considered whether a separate rating for scars 
was applicable.  There is no indication that the scars are 
poorly nourished or repeatedly ulcerated.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  The scars were noted to be healed.  
There was no indication the scars were painful.  The VA 
examiner in June 1998 stated that the scars did limit flexion 
of the knee.  The regulations provide scars may also be rated 
based on limitation of the part affected.  38 C.F.R. § 4.119, 
Diagnostic Code 7805.  The current 30 percent rating granted 
in this decision is based on the limitation of function 
caused in part by scarring.  

	(CONTINUED ON NEXT PAGE)


ORDER

An increased rating to 30 percent for residuals of right knee 
injury is granted prior to February 1, 1995; from August 1, 
1995 to September 1996; and from November 1, 1996; subject to 
regulations governing the award of monetary benefits.  



		
	JASON R. DAVITIAN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

